Per Curiam.
Under the provisions of the aet approved August 10, 1915 (Acts 1915, p. 117), entitled “An act to amend an act establishing the city court of Reidsville,” relative to the selection of jurors, the number of jurors, etc., the city court of Reidsville is liot a court *277from which a writ of error will lie directly to the Supreme Court or to the Court of Appeals. Ash v. People’s Bank of Oliver, 149 Ga. 713 (101 S. E. 912). Consequently the writs of error in the oases above" stated must be dismissed.
Nos. 1608, 1609, 1620.
May 18, 1920.
Writs of error; from city court of Reidsville.
J. Saxton Daniel, solicitor-general, for Kennedy, sheriff.
C. TF. Turner, for Kicklighter.
E. E. Sliders and Collins & Stanfield, for Knight.
A. S. Way and J. T. Grice, for Banks.

Writs of error dismissed.


All the Justices concur.